Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Ikeda et al (US 2007/0190355) and Inoue et al (US 2011/0278555) for the following reasons:

Ikeda et al discloses an organic electroluminescence device comprising an anode, a cathode, and an organic layer between the anode and cathode. The organic layer comprises the following compound:

    PNG
    media_image1.png
    231
    274
    media_image1.png
    Greyscale
,
where X1-X3 are N, and where R1 and R2 are phenyl, and n is an integer [1-5]. The group L is given by (Page 7):

    PNG
    media_image2.png
    181
    631
    media_image2.png
    Greyscale
,
where R is a C6-50 aryl group, i.e. phenyl, and a is an integer from [0-4].
Inoue et al discloses an emitter layer in an organic electroluminescent device, comprising a host or hosts, where one host is a biscarbazole compound given by disclosed Formula 5a and a phosphorescent material
However, the references do not disclose or suggest the criticality of an organic light emitting device comprising a compound given by Formula 5a, 5b, 5c, 5d, or 5g, especially in 

Given that Ikeda et al and Inoue et al do not disclose or suggest the criticality of the claimed compound in organic light emitting devices in terms of lifespan it is clear that Ikeda et al and Inoue et al, either alone or in combination do not disclose or suggest the rubber composition as recited in the present claims.

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action mailed on 1/29/2021 are hereby withdrawn.

In light of the properly filed terminal disclaimer filed on 4/26/20201, the double patenting rejection as set forth in the previous Office Action is here by withdrawn.

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767